Exhibit 10.1

[ghh0bzqo2wmg000001.jpg]

 

April 12, 2019

 

Mark Webb

 

 

 

Dear Mark:

 

It is my pleasure to offer you the position of Executive Vice President, Chief
Financial Officer of J.Jill, Inc. (“J.Jill,” and collectively with its direct
and indirect subsidiaries, whether existing on the Start Date (defined below) or
thereafter acquired or formed, the “J.Jill Companies”), pursuant to the terms of
this letter agreement (including any exhibits and annexes attached hereto, the
“Offer Letter”).    

 

The terms and conditions of your employment with J.Jill will be as follows and
shall, subject to your satisfaction of the “Conditions to Employment” listed
below, become effective as of the date on which you countersign this Offer
Letter.

 

•

Start Date: Your start date will be May 1, 2019 (the “Start Date”).

 

•

Reporting Relationships:  You will report to the Company’s President & CEO or
such other person or persons as from time to time may be designated by J.Jill
(any such person, a “Reporting Officer”).

 

•

Position and Duties; Place of Employment:  As Executive Vice President, Chief
Financial Officer of J.Jill, you shall have such responsibilities, duties, and
authorities as are commensurate with the position of Executive Vice President,
Chief Financial Officer, or as are assigned to you by the Reporting
Officer.  You shall fulfill your duties and responsibilities in a diligent,
trustworthy, and appropriate manner and in compliance with the policies and
practices of the J.Jill Companies and applicable law.  You shall devote your
full business time and attention to the business and affairs of J.Jill and shall
not be engaged in or employed by or provide services to any other business
enterprise without the written approval of the Reporting Officer; provided,
however, that you may manage your personal affairs, finances, and investments,
and may participate in charitable and not-for-profit activities, all without the
necessity of obtaining the Reporting Officer’s approval, so long as such
activities do not create an actual or potential conflict of interest with, or
interfere with the performance of, your duties hereunder or conflict with your
covenants under the Restrictive Covenant Agreement attached hereto as Exhibit A
(the “Restrictive Covenant Agreement”), in each case as determined in the sole
judgment of the Reporting Officer.  You shall principally carry out your duties
and responsibilities in and from J.Jill’s offices in the Quincy, Massachusetts,
area; provided, that you understand that your position may involve travel and
you agree to undertake such travel as may be necessary or desirable in the
performance of your duties and responsibilities hereunder.

 

•

Salary: You will be paid a base salary equal to $600,000 on an annualized basis
(the “Base Salary”).  

 

•

Bonus:  Beginning in fiscal year 2019 and for all subsequent fiscal years of
employment with J. Jill, you shall be eligible to earn an annual bonus (the
“Annual Bonus”).  The Annual Bonus shall be determined by the Board of Directors
of J.Jill (or the appropriate committee of the Board, as applicable, either such
board or such committee, the “Board”) based upon the achievement of financial
and other goals to be established by the Board.  If all performance objectives
are fully met, the target amount of the Annual Bonus shall be equal to seventy
percent (70%) of your Base Salary (prorated for any partial year of employment)
(the “Target Bonus”), but a higher Annual Bonus of up to a maximum of 200% of
your Base Salary (prorated for any partial year of employment) shall be possible
for exceptional performance; provided, that for fiscal year 2019, the Annual
Bonus to be paid

1

 

--------------------------------------------------------------------------------

shall be no less than the Target Bonus (as prorated for the partial year of
employment), subject to the immediately following sentence. The Annual Bonus
shall be paid in accordance with J.Jill’s customary practices for payment of
annual bonuses to senior executive employees within seventy-five (75) days after
the later of (i) the close of the fiscal year for which the Annual Bonus was
earned, and (ii) the completion of the applicable fiscal year financial audit,
but in no event later than April 15 of the following calendar year; provided,
however, that except as provided in this Offer Letter, you must be employed
through the end of the applicable fiscal year to be entitled to receive the
Annual Bonus.

 

•

Sign-On Bonus: You shall be paid a one-time cash sign-on bonus of $100,000 (the
“Sign-On Bonus”), payable within ninety (90) days following the Start Date. If
your employment with J.Jill is terminated by J.Jill for Cause or you resign
without Good Reason (as such terms are defined in Annex A attached hereto), in
either case, within one (1) year following the Start Date, you shall repay to
J.Jill the Sign-On Bonus within ten (10) business days following such
termination of employment

 

•

Sign-On Equity Award:  Subject to your actually commencing employment on the
Start Date, and in exchange for you agreeing to comply with the terms and
conditions of the Restrictive Covenant Agreement, J.Jill shall grant to you a
one-time sign-on equity award of restricted stock units representing a promise
to deliver shares of common stock, par value $0.01 per share (“Common Stock”),
cash, other securities or other property (the “Sign-On Award”), which award of
restricted stock units shall have an aggregate grant date fair market value of
$700,000 (valued by the Board in its sole discretion).  The Sign-On Award shall
be subject to the terms of an award agreement substantially in the form attached
hereto as Exhibit B (the “Award Agreement”).

 

•

Equity Awards:  During your employment with J.Jill you will, as determined by
the Board in its sole discretion, be eligible to participate in, and may receive
additional grants of stock options, restricted stock units or other forms of
equity compensation subject to the terms of, any of J.Jill’s equity compensation
plans and related documents.

 

•

Other Benefits; Perquisites:  Effective the first of the month following 30 days
of employment, you will be eligible to participate in medical, dental and other
benefit plans of the J.Jill Companies, to the extent provided by the terms of
such plans.  

 

•

Vacation:  You will be entitled to not less than four (4) weeks of paid vacation
during each calendar year (pro-rated for any partial calendar year of
employment) in accordance with the Company’s policies and practices for
executives of the Company.  

 

•

Termination without Cause or Resignation for Good Reason:  If your employment
with J.Jill is terminated by J.Jill without Cause or by you for Good Reason (as
such terms are defined in Annex A attached hereto), then, in connection with the
cessation of or separation from employment with J.Jill, if you (i)  execute a
general release of claims in favor of the J.Jill Companies and their respective
affiliates and representatives, in a form to be provided by J.Jill upon such
termination, that, by its terms, becomes irrevocable no later than the sixtieth
(60th) day after the termination of your employment with J.Jill, and (ii) agree
to comply with the terms and conditions of the Restrictive Covenant Agreement,
you shall be entitled to the following benefits (“Severance Benefits”):  (i) all
compensation earned and all benefits and reimbursements due through the
effective date of termination (including, for the sake of clarity, any unpaid
Annual Bonus earned but not yet paid for the fiscal year preceding the fiscal
year in which your employment with J.Jill was terminated); and (ii) payment of
an amount equal to 1.0x your then-current Base Salary, payable in substantial
equal bi-weekly installments on regularly scheduled payroll dates for the twelve
(12) month period that begins on the first regular payroll date that is sixty
(60) days after your termination of employment; provided, that, such first
payment shall be a lump sum payment equal to the amount of all payments due from
the date of such termination through the date of such first payment but for the
release condition described above. During the 12-month period immediately after
the effective date of your termination of employment, or, if earlier, until
coverage is obtained by you from another employer (which coverage you shall
promptly disclose to J.Jill), to the extent permitted by applicable law and
subject to the same conditions to receiving cash severance described above, you
shall also receive a continuation of the medical and dental coverage to which
you are otherwise entitled to pursuant to the terms of this Offer Letter
immediately prior to such termination (including dependent coverage), at the
same premium cost to you as determined immediately prior to

2

 

--------------------------------------------------------------------------------

such termination; provided, that, any right you have to COBRA under the group
health plan of J.Jill in which you participated during your employment with
J.Jill will run concurrently with the continuation of coverage provided herein;
provided, further, that any J.Jill-paid premiums shall be reported as taxable
income to you.  Your rights under any employee benefit plan or program of the
J.Jill Companies shall be governed by the terms of such plan or program;
provided, however, that you acknowledge and agree that you shall have no rights
under any J.Jill severance plan or policy.  For the avoidance of doubt, if the
release fails to become irrevocable within sixty (60) days following your
termination of employment you shall forfeit any right to any compensation and
severance under this paragraph.  

 

•

Other Terminations of Employment:  If your employment with J.Jill is terminated
either (i) due to a termination by J.Jill for Cause, (ii) due to your death or
Disability, or (iii) due to your resignation without Good Reason, then, in
either case, you shall be entitled to receive your Base Salary and all benefits
and reimbursements due through the effective date of such termination of
employment (including, for the sake of clarity, solely in the case of
terminations described in the immediately preceding clause (ii) and (iii), any
unpaid Annual Bonus earned but not yet paid for the fiscal year preceding the
fiscal year in which your employment with J.Jill was terminated).  Such Base
Salary shall be paid in accordance with J.Jill’s standard payroll
procedures.  No other compensation or benefits will be due or payable to you
after such termination, except as provided by this paragraph or as otherwise
required under the terms of J.Jill’s employee benefit plans and programs or
applicable law.

 

•

Right to Offset:  Following any termination of your employment under this Offer
Letter for any reason, J.Jill’s obligation to make any payments hereunder shall
be subject to offset for any outstanding amounts that you owe to any J.Jill
Company.  

 

•

Cooperation:  During your employment and at any time thereafter, you agree to
cooperate (a) with J.Jill and its affiliates in any legal proceeding involving
any matter that arose during your employment and prior consultancy with J.Jill
and (b) with all governmental authorities on matters pertaining to any
investigation, litigation or administrative proceeding involving J.Jill and its
affiliates.  

 

•

Representations:  By accepting this offer, you represent that you are not under
any obligation or covenant to any former employer or any person, firm or
corporation, that does or in the future would prevent, limit or impair in any
way the performance by you of your duties as an employee of J. Jill.  You have
also provided to J.Jill a true copy of any non-competition and/or
non-solicitation obligation or agreement to which you may be subject.  You also
represent that the information (written or oral) provided to J.Jill by you or
your representatives in connection with obtaining employment or in connection
with your former employments, work history, circumstances of leaving your former
employments and educational background is true and complete.  You also
unconditionally agree not to use in connection with your employment with J.Jill
any confidential or proprietary information which you have acquired in
connection with any former employment or reveal or disclose to J.Jill or any of
employees, agents, representatives or vendors of any J.Jill Company, any
confidential or proprietary information that you have acquired in connection
with any former employment.  You represent that you are accepting J.Jill’s offer
in good faith, and that you understand that J.Jill will rely on your
acceptance.  The terms of the offer are considered confidential and should not
be shared with any other company, including your current employer.  

 

•

Governing Law; Forum:  This offer letter shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware, not
including the choice-of-law rules thereof.  You and J.Jill consent to the
exclusive and sole jurisdiction and venue of the state and federal courts
located in Delaware for the litigation of disputes not subject to arbitration
and waive any claims of improper venue, lack of personal jurisdiction, or lack
of subject matter jurisdiction as to any such disputes. Notwithstanding the
foregoing, any action by any J.Jill Company to enforce rights pursuant to the
Restrictive Covenant Agreement may be brought in the county where you reside.

 

•

Arbitration:  Except for an action by any J.Jill Company to enforce rights
described in the Restrictive Covenant Agreement, any disputes or controversies
arising under or related to this offer letter or your employment with J.Jill
will be settled by binding arbitration in Boston, Massachusetts, through the use
of and in accordance with the applicable rules of the American Arbitration
Association relating to arbitration of commercial disputes and pursuant to the
Federal Arbitration Act, except that discovery, including document production,
depositions and

3

 

--------------------------------------------------------------------------------

interrogatories shall be permitted.  One neutral arbitrator shall hear the
dispute.  The determination and findings of such arbitrator will be binding on
all parties and may be enforced, if necessary, in any court of competent
jurisdiction.  The arbitrator shall be mutually acceptable to the parties and
need not be selected from the AAA’s roster of arbitrators if the parties can
agree otherwise.  If the parties are unable to agree on an arbitrator, then the
arbitrator shall be selected pursuant to the AAA’s rules.  Except as prohibited
by applicable law, the prevailing party in any such arbitration, or in any
action to enforce this arbitration clause or any arbitration award hereunder,
shall be awarded, and the nonprevailing party shall pay (or, to the extent
incurred, reimburse), the prevailing party’s attorneys’ fees and related
expenses and the nonprevailing party shall pay (or, to the extent incurred,
reimburse the prevailing party) for all arbitration filing and administration
fees as well as all fees and expenses of the arbitrator. You waive the right to
any personal monetary recovery or other personal relief should the Equal
Employment Opportunity Commission (“EEOC”), the National Labor Relations Board
(“NLRB”) or any state or local government agency with similar responsibilities
pursue any class or individual charges in part or entirely on your behalf, but
nothing in this Offer Letter shall prohibit you from filing a charge with, or
from participating in an investigation or proceeding of, any such agency.

 

•

Withholdings:  All payments provided for herein shall be reduced by any amounts
required to be withheld from time to time under applicable federal, state or
local income or employment tax law or similar statutes or other provisions of
law then in effect.

 

•

Section 409A:  This Offer Letter shall be interpreted in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
Treasury Regulations or other Department of Treasury guidance issued thereunder
(“Section 409A”).  If required by Section 409A, no payment or benefit
constituting nonqualified deferred compensation that would otherwise be payable
or commence upon the termination of employment shall be paid or shall commence
unless and until you have had a “separation from service” within the meaning of
Section 409A as determined in accordance with Section 1.409A-1(h) of the
Treasury Regulations.  For purposes of Section 409A, each of the payments that
may be made hereunder is designated as a separate payment.  If you are deemed on
the date of termination to be a “specified employee” within the meaning of the
term under Section 409A, then with regard to any payment or the provision of any
benefit under any agreement that is considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided on the first
business day following the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service,” and (B) the
date of your death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this paragraph (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum (without
interest) on the first business day following the Delay Period, and any
remaining payments and benefits due under this Offer Letter shall be paid or
provided in accordance with the normal payment dates specified for them
herein.  You agree to negotiate with J.Jill in good faith to make amendments to
this Offer Letter as you and J.Jill mutually agree, reasonably and in good
faith, are necessary or desirable to avoid the possible imposition of taxes or
penalties under Section 409A, while preserving any affected benefit or payment
to the extent reasonably practicable without materially increasing the cost to
J.Jill.  Notwithstanding the foregoing, you shall be solely responsible and
liable for the satisfaction of all taxes, interest and penalties that may be
imposed on you or for your account in connection with any payment or benefit
under this Offer Letter (including any taxes, interest and penalties under
Section 409A), and J.Jill shall have no obligation to indemnify or otherwise
hold you (or any beneficiary successor or assign) harmless from any or all such
taxes, interest or penalties.

 

•

Section 280G:  If a change in control of any J.Jill Company occurs and any
payment or benefit made under this Offer Letter or any other agreements
providing you rights to compensation or equity would constitute a “parachute
payment” within the meaning of Section 280G of the Code, each payment or benefit
will be reduced as a result of such change in control, to the extent necessary
to avoid the imposition of any excise tax under Section 4999 of the Code.

 

•

Acknowledgements: You expressly agree and acknowledge that:

 

 

a.

Each of the Sign-On Award and the Severance Benefits, alone and independent of
the other, is fair and adequate consideration for your agreement to comply with
the terms and conditions of the Restrictive Covenant Agreement;

4

 

--------------------------------------------------------------------------------

 

 

b.

You have the right to consult with counsel prior to signing this Agreement and
have either availed yourself of that right or knowingly, willfully and freely
decided not to do so;

 

 

c.

This Agreement is the first formal offer of employment that you have received
from J.Jill and has been provided at least 10 business days before your proposed
Start Date;  

 

d.You have seven business days from the date you signed this Offer Letter to
rescind it and your obligations hereunder; and

 

e.Nothing in this Agreement shall bind you to the extent that enforcement
thereof would conflict with the mandates set forth in M.G.L. c. 149, § 24L.

 

•

Entire Agreement:  This Offer Letter supersedes all prior and contemporaneous
oral or written, express or implied understandings or agreements regarding your
employment with J.Jill, and contains the entire agreement between you and J.Jill
regarding your employment with J.Jill.  The terms set forth in this letter may
not be modified, except in writing signed by an authorized representative of
J.Jill, which expressly states the intention of J.Jill to modify the terms of
this Offer Letter.

 

•

Assignment; Binding Effect:  You understand that you have been selected for
employment by J.Jill on the basis of your personal qualifications, experience,
and skills.  You agree, therefore, that you cannot assign all or any portion of
your performance under this Offer Letter.  J.Jill may assign this Offer Letter
to the purchaser of substantially all of the assets of J.Jill, or to any
subsidiary or parent company of J.Jill.  Subject to the preceding two sentences,
this Offer Letter shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective heirs, legal representatives,
successors, and assigns.  You acknowledge and agree that each J.Jill Company is
a third-party beneficiary of this Offer Letter, including, without limitation,
this paragraph and the Restrictive Covenant Agreement.

 

•

Conditions to Employment:  This offer is contingent upon: (1) your execution of
this Offer Letter; (2) the successful completion of a background check; (3) you
actually commencing employment on the Start Date; and (4) you providing to
J.Jill documentary evidence of your identity and eligibility for employment in
the United States within (3) business days from your date of hire.

 

 

 

[Signature Page Follows]




5

 

--------------------------------------------------------------------------------

Mark, we welcome you to J. Jill.  If you are in agreement and plan to accept
this offer, then please sign below and scan and email to
gloria.guerrera@jjill.com.

 

Sincerely,

 

/s/ Gloria Guerrera

 

Gloria Guerrera

Senior Vice President, Human Resources

 

 

ACCEPTANCE:

I have read this letter and agree with the terms and conditions of my employment
as set forth above.

 

Dated:

April 12, 2019

 

Signature:

/s/ Mark Webb

 

 

 

 

NAME

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Mark Webb Offer Letter]

 

 

 

 

 

 

 

 

 




6

 

--------------------------------------------------------------------------------

Annex A:

 

Certain Definitions

 

 

1.

“Cause” shall mean:  (i) your breach of any material provision of the Offer
Letter; (ii) your failure to follow a lawful directive of the Reporting Officer;
(iii) your negligence in the performance or nonperformance of any of your duties
or responsibilities; (iv) your dishonesty, fraud, or willful misconduct with
respect to the business or affairs of any J.Jill Company; (v) your conviction
of, or plea of no contest to, any misdemeanor involving theft, fraud,
dishonesty, or act of moral turpitude or to any felony; or (vi) your use of
alcohol or drugs in a manner that materially interferes with the performance of
your duties for J.Jill; provided, that in the event of a breach, a failure, or
negligence described in clauses (i), (ii), or (iii), and in the first instance
of a use of alcohol or drugs having the consequences described in clause (vi),
in any such case, that can be cured by you, J.Jill shall provide you with notice
of the facts and circumstances which constitute such breach, failure, or
negligence or use and shall provide you a ten (10) day period in which to cure
such breach, failure, negligence or use and J.Jill shall not terminate your
employment for Cause if you cure such breach, failure, negligence or use within
such ten (10) day period.

 

 

2.

“Good Reason” shall mean:  (i) a reduction in your level below the level of
Executive Vice President; (ii) a material reduction in your Base Salary; or
(iii) the relocation of your principal work location outside of the Quincy,
Massachusetts, area without your consent; provided, however, that Good Reason
shall not exist unless (A) you give the Reporting Officer a written statement of
the basis for your belief that Good Reason exists, (B) such written statement is
provided not later than sixty (60) days after the initial existence of the
condition that you believe forms the basis for resignation for Good Reason,
(C) you give J.Jill at least thirty (30) days after receipt of such written
statement to cure the basis for such belief (the “Cure Period”), and (D) J.Jill
does not cure the basis for such belief within the Cure Period.  

 

“Disability” shall mean: (i) your inability to perform the essential duties and
responsibilities of your position (even with reasonable accommodation taken into
account) by reason of your mental or physical disability, illness, or impairment
that has already lasted for a period of ninety (90) or more days during any
twelve (12) month period, or (ii) your inability to perform the essential duties
and responsibilities of your position (even with reasonable accommodation taken
into account) by reason of your mental or physical disability, illness, or
impairment that can be expected to result in death or that can be expected to
last for a period of ninety (90) or more days during any twelve (12) month
period, as determined by a physician selected by J.Jill and reasonably agreeable
to you.




7

 

--------------------------------------------------------------------------------

Exhibit A:

 

Restrictive Covenant Agreement

 

You acknowledge and agree that, during your employment with J.Jill, you
will:  (i) have the primary duty of managing J.Jill or a customarily recognized
department of subdivision thereof; (ii) customarily and regularly direct the
work of two or more employees; and (iii) have the authority to hire or fire
other employees or have particular weight given to your suggestions and
recommendations as to the hiring, firing, advancement, promotion, or any other
change of status of other employees.  You further acknowledge and agree that by
reason of time, training, money, trust, invested in you by J.Jill and your
exposure to the public and to customers, vendors, or other business
relationships of the J.Jill Companies, you will gain (A) a high level of
notoriety, fame, reputation, or public persona as J.Jill’s representative or
spokesperson, or (B) a high level of influence or credibility with the
customers, vendors, or other business relationships of the J.Jill
Companies.  You further acknowledge and agree that you will be intimately
involved in the planning for or direction of the business of the J.Jill
Companies or a defined unit of the business of the J.Jill Companies, and that
you have or will obtain selective or specialized skills, knowledge, abilities,
or customer contacts or information by reason of working J.Jill.

1.Restrictive Covenants.

(a)During your employment with J.Jill and for a period of twelve (12) months
thereafter, you shall not, either directly or indirectly, for yourself or on
behalf of or in conjunction with any other person, company, partnership,
corporation, business, group, or other entity (each, a “Person”), engage as an
officer, director, owner, partner, member, joint venturer, or, in a managerial
capacity (whether as an employee, independent contractor, agent, representative,
or consultant), in any business engaged in the Business of the J.Jill Companies
within the Territory (as such terms are defined below).

(b)During your employment with J.Jill and for a period of twelve (12) months
thereafter (the “Non-Solicitation Period”), you shall not, either directly or
indirectly, for yourself or on behalf of or in conjunction with any other
Person:

(i)solicit or attempt to solicit, recruit or attempt to recruit, any employee,
agent, or contract worker of the J.Jill Companies with whom you had material
business contact during the course of your employment with J.Jill to end such
employee’s, agent’s, or contract worker’s relationship with any J.Jill Company;

(ii)solicit or transact business with any customer, client or vendor of any of
any J.Jill Company; or

(iii)seek to induce or otherwise cause any customer, client, supplier, vendor,
licensee, licensor or any other Person with whom any J.Jill Company then has, or
during the 12 months prior to such time, had a business relationship, whether by
contract or otherwise to discontinue or alter such business relationship in a
manner that is adverse to any J.Jill Company.

(c)In addition, in furtherance of J.Jill’s reasonable efforts to safeguard
Confidential Information (defined below), you agree that, during your employment
with J.Jill and during the Non-Solicitation Period, you shall not serve as a
council member or participate in any similar capacity for Gerson Lehrman Group,
Inc., Coleman Research, GuidePoint Global, or any other firm the primary purpose
of which is to connect its clients with executives or industry specialists
(whether through in-person meetings, telephone conversations, on-line forums or
other mediums) as a means for its clients to conduct primary research on a
particular company, industry or business sector.

8

 

--------------------------------------------------------------------------------

(d)For purposes of this Restrictive Covenant Agreement:

(i)The “Territory” shall be defined as the United States of America and any
other territory where employees of the J.Jill Companies are working at the time
of termination of employment with J.Jill, which you acknowledge and agree is the
territory in which you are providing services to the J.Jill Companies pursuant
to the Offer Letter.

(ii)The “Business of the J.Jill Companies” shall be defined as a women’s retail,
catalog, phone and/or internet apparel business (regardless of its form of
organization, and including a division of a general retailer, such as a
department store, if the division is engaged in a specialty women’s apparel
retail or specialty women’s apparel catalog business, including, for purposes of
illustration, but not limited to, Ascena Retail Group, Inc. and its
subsidiaries, Chico’s FAS, Inc. and its subsidiaries, Coldwater Creek Direct,
Eddie Bauer LLC, Eileen Fisher Inc. and its subsidiaries, Nordstrom Inc., J.
Crew and its subsidiaries, L.L. Bean, Inc., Lands End, The Talbots, Inc. and The
Gap Inc.).

(e)The covenants in this Restrictive Covenant Agreement are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  If any provision of this Restrictive Covenant
Agreement relating to the time period, scope, or geographic area of the
restrictive covenants shall be declared by a court of competent jurisdiction or
arbitrator to exceed the maximum time period, scope, or geographic area, as
applicable, that such court or arbitrator deems reasonable and enforceable, then
this Restrictive Covenant Agreement shall automatically be considered to have
been amended and revised to reflect such determination.

(f)All of the covenants in this Restrictive Covenant shall be construed as an
agreement independent of any other provisions of this Restrictive Covenant
Agreement or of the Offer Letter to which it is attached, and the existence of
any claim or cause of action that you may have against any J.Jill Company,
whether predicated on this Restrictive Covenant Agreement or otherwise, shall
not constitute a defense to the enforcement by any J.Jill Company of such
covenants.

(g)You have carefully read and considered the provisions of this Restrictive
Covenant Agreement and, having done so, agree that the restrictive covenants in
this Restrictive Covenant Agreement impose a fair and reasonable restraint on
you and are reasonably required to protect the confidential information, trade
secrets and/or goodwill of the J.Jill Companies and their respective officers,
directors, employees, and equityholders.

2.Trade Secrets and Confidential Information.

(a)For purposes of this Section 2, “Confidential Information” means all
non-public or proprietary data or information (other than Trade Secrets)
concerning the business and operations of the J.Jill Companies, including, but
not limited to, any non-public information (regardless of whether in writing or
retained as personal knowledge) pertaining to research and development; product
costs, designs and processes; equityholder information; pricing, cost, or profit
factors; quality programs; annual budget and long-range business plans;
marketing plans and methods; contracts and bids; business ideas and methods,
store concepts, inventions, innovations, developments, graphic designs, website
designs, patterns, specifications, procedures, databases and personnel.  “Trade
Secret” means trade secret as defined by applicable state law.  In the absence
of such a definition, Trade Secret means information including, but not limited
to, any technical or nontechnical data, formula, pattern, compilation, program,
device, method, technique, drawing, process, financial data, financial plan,
product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

9

 

--------------------------------------------------------------------------------

(b)You acknowledge that in the course of your employment with J.Jill, you
received or will receive and has had or will have access to Confidential
Information and Trade Secrets of the J.Jill Companies, and that unauthorized or
improper use or disclosure by you of such Confidential Information or Trade
Secrets will cause serious and irreparable harm to the J.Jill
Companies.  Accordingly, you are willing to enter into the covenants contained
in this Restrictive Covenant Agreement in order to provide the J.Jill Companies
with what you consider to be reasonable protection for its interests.

(c)You hereby agree to hold in confidence all Confidential Information of the
J.Jill Companies that came into your knowledge during your employment by J.Jill
and will not disclose, publish or make use of such Confidential Information
without the prior written consent of J.Jill for as long as the information
remains Confidential Information.

(d)You hereby agrees to hold in confidence all Trade Secrets of the J.Jill
Companies that came into your knowledge during your employment by J.Jill and not
to disclose, publish, or make use of at any time after the date hereof such
Trade Secrets without the prior written consent of J.Jill for as long as the
information remains a Trade Secret.

(e)Notwithstanding the foregoing, the provisions of this Section 2 will not
apply to (i) information required to be disclosed by judicial or governmental
proceedings, (ii) Confidential Information or Trade Secrets that otherwise
becomes generally known in the industry or to the public through no act of you
or any person or entity acting by or on your behalf, or (iii) information that
you can demonstrate to have had rightfully in your possession prior to the Start
Date.

(f)Notwithstanding anything to the contrary herein, nothing in this Restrictive
Covenant Agreement will (i) prohibit you from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of federal law or
regulation, or (ii) require modification or prior approval by J.Jill or any
other J.Jill Company of any reporting described in the preceding clause (i).

(g)Notwithstanding anything to the contrary contained herein, pursuant to the
Defend Trade Secrets Act of 2016, you shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a Trade
Secret that: (i) is made (A) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  You also understand that
if you file a lawsuit for retaliation by J.Jill for reporting a suspected
violation of law, you may disclose the Trade Secret to your attorney and use the
Trade Secret information in the court proceeding, if you (i) file any document
containing the Trade Secret under seal, and (ii) do not disclose the trade
secret, except pursuant to court order.

3.Nondisparagement.  During the Term and thereafter, you shall not, directly or
indirectly, take any action, or encourage others to take any action, to
disparage or criticize any J.Jill Company, any affiliate of any J.Jill Company
or their respective employees, officers, directors, products, services,
customers or owners.

4.Return of Company Property.  All records, designs, patents, business plans,
financial statements, manuals, memoranda, customer lists, computer data,
customer information, and other property or information delivered to or compiled
by you by or on behalf of the J.Jill Companies, their representatives, vendors
or customers shall be and remain the property of the J.Jill Companies, and be
subject at all times to its discretion and control.  Upon the request of J.Jill
and, in any event, upon the termination of your employment with J.Jill, you
shall promptly deliver all such materials to J.Jill, and shall permanently
delete any electronic copies thereof that you might have

10

 

--------------------------------------------------------------------------------

5.Work Product and Inventions.

(a)Works.  You acknowledges that your work on and contributions to documents,
programs, methodologies, protocols, and other expressions in any tangible medium
(including, without limitation, all business ideas and methods, store concepts,
inventions, innovations, developments, graphic designs (such as catalog designs,
in-store signage and posters), web site designs, patterns, specifications,
procedures or processes, market research, databases, works of authorship,
products, and other works of creative authorship) which have been or will be
prepared by you, or to which you have contributed or will contribute, in
connection with your services to any J.Jill Company (collectively, “Works”), are
and will be within the scope of your employment and part of your duties and
responsibilities.  Your work on and contributions to the Works will be rendered
and made by you for, at the instigation of, and under the overall direction of
any J.Jill Company, and are and at all times shall be regarded, together with
the Works, as “work made for hire” as that term is used in the United States
Copyright Laws.  However, to the extent that any court or agency should conclude
that the Works (or any of them) do not constitute or qualify as a “work made for
hire,” you hereby assign, grant, and deliver exclusively and throughout the
world to J.Jill all rights, titles, and interests in and to any such Works, and
all copies and versions, including all copyrights and renewals.  You agree to
cooperate with J.Jill and to execute and deliver to J.Jill and its successors
and assigns, any assignments and documents that J.Jill requests for the purpose
of establishing, evidencing, and enforcing or defending its complete, exclusive,
perpetual, and worldwide ownership of all rights, titles, and interests of every
kind and nature, including all copyrights, in and to the Works, and you
constitute and appoint J.Jill as your agent to execute and deliver any
assignments or documents that you fail or refuse to execute and deliver, this
power and agency being coupled with an interest and being irrevocable.  Without
limiting the preceding provisions of this Section 5(a), you agree that J.Jill
may edit and otherwise modify, and use, publish and otherwise exploit, the Works
in all media and in such manner as J.Jill, in its sole discretion, may
determine.

(b)Inventions and Ideas.  You shall disclose promptly to J.Jill (which shall
receive it in confidence), and only to J.Jill, any of your inventions or ideas
in any way connected with your services or related to the Business of the J.Jill
Companies, any J.Jill Company’s research or development, or demonstrably
anticipated research or development (developed alone or with others), conceived
or made during the Term or within three (3) months thereafter and hereby assign
to J.Jill any such invention or idea.  You agree to cooperate with J.Jill and
sign all papers deemed necessary by J.Jill to enable it to obtain, maintain,
protect and defend patents covering such inventions and ideas and to confirm
J.Jill’s exclusive ownership of all rights in such inventions, ideas and
patents, and irrevocably appoint J.Jill as your agent to execute and deliver any
assignments or documents that you fail or refuse to execute and deliver
promptly, this power and agency being coupled with an interest and being
irrevocable.  This constitutes J.Jill’s written notification that this
assignment does not apply to an invention for which no equipment, supplies,
facility or trade secret information of any J.Jill Company was used and which
was developed entirely on your own time, unless: (i) the invention relates
(A) directly to the Business of the J.Jill Companies, or (B) to actual or
demonstrably anticipated research or development of any J.Jill Company; or
(ii) the invention results from any work performed by you for any J.Jill
Company.

6.Equitable Remedy.  Because of the difficulty of measuring economic losses to
any J.Jill Company as a result of a breach of the covenants set forth in this
Restrictive Covenant Agreement, and because of the immediate and irreparable
damage that would be caused to the J.Jill Companies for which monetary damages
would not be a sufficient remedy, it is hereby agreed that in addition to all
other remedies that may be available to the J.Jill Companies, at law or in
equity, each J.Jill Company shall be entitled to specific performance and any
injunctive or other equitable relief as a remedy for any breach or threatened
breach by you of any provision in this Restrictive Covenant Agreement.  Each
J.Jill Company may seek temporary and/or permanent injunctive relief for an
alleged violation of this Restrictive Covenant Agreement without the necessity
of first arbitrating the matter pursuant to the “Arbitration” paragraph in the
Offer Letter and without the necessity of posting a bond.

7.Jointly Drafted.  You and your counsel and J.Jill and its counsel, as
applicable, have participated jointly in the negotiation and drafting of the
Offer Letter (which, for the avoidance of doubt, includes the Restrictive
Covenant Agreement).  In the event that an ambiguity or question of intent or
interpretation arises, this Offer Letter shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of the Offer Letter.




11

 

--------------------------------------------------------------------------------

Exhibit B:

Form of Award Agreement

 

 

 

[See attached.]

 

12

 